     Case 1:14-cr-00207-AWI-BAM Document 73 Filed 06/16/20 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                    )     Case №: 1:14-cr-00207-1 AWI
                                                   )
9                     Plaintiff,                   )                    ORDER
                                                   )               APPOINTING COUNSEL
10            vs.                                  )
                                                   )
11    JUAN CARLOS REYES,                           )
                                                   )
12                    Defendant.                   )
                                                   )
13
              The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him under Johnson v. United States.

17   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
     § 3006A,
19
              IT IS HEREBY ORDERED that Kristi Hughes be appointed to represent the above
20
     defendant in this case effective nunc pro tunc to June 11, 2020, substituting the Federal
21
22   Defenders Office appointed per G.O. 563.

23            This appointment shall remain in effect until further order of this court.

24
25   IT IS SO ORDERED.
26
     Dated:    June 16, 2020
27                                                 SENIOR DISTRICT JUDGE

28

                                                       -1-
